United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                April 19, 2004
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-41608
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

                                versus

TIM C. WILLIAMS,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. C-02-CR-105-1
                          --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Tim C. Williams appeals from his judgment of conviction and

sentence and final order of criminal forfeiture following his

guilty plea to conspiracy to launder money and conspiracy to

possess with intent to distribute more than five kilograms of

cocaine.     18 U.S.C. § 1956(a)(1)(A)(i) and (h); 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846.     We affirm.

         Williams argues that Peña violated his duty of loyalty to

him by testifying against him before the grand jury and at his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41608
                                 -2-

sentencing hearing; Williams also contends that the Government

improperly exploited Peña’s “conflict” by calling Peña as a

witness.   Williams has not demonstrated that his former counsel,

Albert Peña, had an actual conflict of interest arising from

Peña’s representation of multiple clients with conflicting

interests.    See Cuyler v. Sullivan, 446 U.S. 335, 349-50 (1980).

Further, because Peña’s testimony did not involve communications

protected by the attorney-client privilege, Williams’s arguments

lack merit.   See United States v. Edwards, 303 F.3d 606, 618 (5th

Cir. 2002) (“Under the crime-fraud exception to the

attorney-client privilege, the privilege can be overcome where

communication or work product is intended to further continuing

or future criminal or fraudulent activity.”) (internal quotations

and citation omitted), cert. denied, 537 U.S. 1192 (2003).

     Williams’s written plea agreement, in which he agreed, inter

alia, to the forfeiture of one million dollars, supports the

district court’s determination as to the amount of the monetary

forfeiture.   See FED. R. CRIM. P. 32.2 (b)(1).   To the extent that

Williams suggests, in a one-sentence footnote in his original

appellate brief, that the Government breached the plea agreement,

thereby relieving him of his own obligations in the agreement,

Williams has not adequately briefed the issue in his initial

brief on appeal and it is abandoned.    See Cinel v. Connick, 15
F.3d 1338, 1345 (5th Cir. 1994); United States v. Brace, 145 F.3d
247, 255-56 (5th Cir. 1998)(en banc) (observing that this court
                          No. 02-41608
                               -3-

is not required to search the record to find a legal and factual

basis for an issue that is inadequately briefed).

     Williams’s “Unopposed Motion to Supplement the Record with

Government’s Motion and District Court’s Order Unsealing

Sentencing Transcripts” is DENIED AS UNNECESSARY because the

Government’s motion and district court’s order are now part of

the record on appeal.

     AFFIRMED; MOTION TO SUPPLEMENT THE RECORD DENIED AS

UNNECESSARY.